DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on December 30th, 2020, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on December 30th, 2020 is acknowledged and isanswered as follows.
Applicant's remarks, see pg. 6, with respect to the allowable subject matter, have been fully considered. Upon an update search the Examiner found new references that can be applied for 103 rejection. Therefore, this current office action is being issued as a non-final rejection.  
Applicant's arguments, see pgs. 6-10, with respect to the rejections of claims 2, 4-10, 11-12, 14-15 and 18-23 under 35 U.S.C 102 and/or 103 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites “a conductive via through the substrate” which repeats the same limitation in lines 5-6 of claim 18.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 4, 6-8, 10, 18-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Pub. No.: US 2011/0215470 A1), hereinafter as hereinafter as Chen.
Regarding claim 2, Chen discloses a structure in Figs. 8, 11, 12A-12C and 22 comprising: a first semiconductor element (dummy chip 24’) including a cavity (opening 26) extending into the first semiconductor element from a first side (bottom surface of dummy chip 24’) (see Figs. 8, 11, 12A and [0017], [0026], [0027]); a second semiconductor element (interposer die 110’) directly bonded to the first side of the first semiconductor element without an intervening adhesive along a bond interface (bonding between bond pads 132 and 134), the bond interface comprising a direct metallic bond (metal to metal bonding) (see Figs. 11, 12A and [0028], [0030-0032]), the second semiconductor element enclosing the cavity of the first semiconductor element (enclosing the opening 26) (see Figs. 12A-12C and [0030-0031]); and a conductive via (one of TSV 116 directly below one of the solder bump 119 for connecting to die 146) extending through the second semiconductor element, the conductive via disposed laterally offset from the bond interface and within a lateral footprint of the cavity (see Fig. 11, 12A-12C, 22 and [0028], [0032], [0036]).
Regarding claim 4, Chen discloses the structure of Claim 2, further comprising a first bonding layer (bond pad 132) at a first surface of the first semiconductor element and a second bonding layer (bond pad 134) at a second surface of the second semiconductor element, the first and second bonding layers directly bonded to one another without an intervening adhesive (metal to metal bonding) (see Figs. 12A-12C and [0031]).
Regarding claim 6, Chen discloses the structure of Claim 2, wherein the second semiconductor element comprises an interposer substrate (substrate 112), the conductive via extending through the interposer substrate (one TSV 116 through substrate 112) (see Figs. 11-12A and [0028-0030]).
Regarding claim 7, Chen discloses the structure of Claim 6, wherein the second semiconductor element further comprises a redistribution layer, the redistribution layer (RDLs 114 includes plurality of connection layers and plurality of dielectric layers) directly bonded to the first semiconductor element (bonding directly to dummy chip 24’ using metallic bonding without using any adhesive in between) (see Figs. 11, 12A and [0028], [0032], [0036]).
Regarding claim 8, Chen discloses the structure of Claim 2, further comprising a die (top die 18) mounted to the second semiconductor element within the cavity (see Figs. 11, 12A and [0017], [0030], [0032]).
Regarding claim 10, Chen discloses the structure of Claim 2, further comprising a lower substrate (electronic component 142), the second semiconductor element bonded to the lower substrate by way of an electrical connection (by solder bumps 140) (see Figs. 11-12A and [0030-0033]).
Regarding claim 18, Chen discloses a structure in Figs. 8, 11, 12A-12C and 22 comprising: a semiconductor cap (dummy chip 24’) including a cavity (opening 26) (see Figs. 8, 11, 12A and [0017], [0026], [0027]); a substrate (interposer die 110’) having a redistribution layer (RDLs 114 includes plurality of connection layers and plurality of dielectric layers), the semiconductor cap directly bonded to the redistribution layer of the substrate without intervening adhesive (to dummy chip 24’ bonding directly to the RDLs 
 Regarding claim 19, Chen discloses the structure of Claim 18, further comprising a conductive via (one of TSV 116 directly below one of the solder bump 119 for connecting to die 146) through the substrate, the conductive via disposed within a lateral footprint of the cavity (see Fig. 11, 12A-12C, 22 and [0028], [0032], [0036]).
Regarding claim 20, Chen discloses the structure of Claim 18, comprising a die (top die 18) disposed within the cavity (see Figs. 11, 12A and [0017], [0030], [0032]).
Regarding claim 21, Chen discloses a structure in Figs. 8, 11, 12A-12C and 22 comprising: a first semiconductor element (dummy chip 24’) including a cavity (opening 26) extending into the first semiconductor element from a first side (bottom surface of dummy chip 24’) (see Figs. 8, 11, 12A and [0017], [0026], [0027]); a second semiconductor element (interposer die 110’) directly bonded to the first side of the first semiconductor element without an intervening adhesive along a bond interface (metal bonding between bond pads 132 and 134), the bond interface comprising a direct eutectic bond between metallic layers (metal to metal bonding using eutectic soldering) (see Figs. 11, 12A and [0028], [0030-0032]), the second semiconductor element enclosing the cavity of the first semiconductor element (enclosing the opening 26) (see Figs. 12A-12C and [0030-0031]); and a conductive via (one of TSV 116 directly below one of the solder bump 119 for connecting to die 146) extending through the second 
Furthermore, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 21 is directed to a device, the method of direct eutectic bond is not germane to the issue of patentability of the device itself. Therefore, the limitation of “…eutectic...” stated in claim 21 has not been given any patentable weight. MPEP 2113 [R-1].
Regarding claim 22, Chen discloses the structure of Claim 21, further comprising a first metallic bonding layer (bond pad 132) on the first semiconductor element and a second metallic bonding layer (bond pad 134) on the second semiconductor element, the first and second bonding layers eutectically bonded to one another (metal to metal bonding using eutectic solder) (see Figs. 12A-12C and [0031]).
Furthermore, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 22 is directed to a device, the method of eutectically bonding is not germane to the issue of patentability of the device itself. Therefore, the limitation of “…eutectically...” stated in claim 22 has not been given any patentable weight. MPEP 2113 [R-1].
Regarding claim 23, Chen discloses the structure of Claim 21, comprising a die (top die 18) disposed within the cavity (see Figs. 11, 12A and [0017], [0030], [0032]).
Regarding claim 24, Chen discloses the structure of Claim 2, wherein the first and second bonding layers (bonding pads 132 and 134) comprise respective metallic bonding layers (metal to metal bonding) (see Fig. 12A and [0031]).
Regarding claim 26, Chen discloses the structure of Claim 21, further comprising a lower substrate (electronic component 142), the second semiconductor element bonded to the lower substrate by way of an electrical connection (by solder bumps 140) (see Figs. 11-12A and [0030-0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 25, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2011/0215470 A1), hereinafter as hereinafter as Chen and further in view of Chapelon et al. (Pub. No.: US 2014/0361413 A1).
Regarding claim 5, Chen discloses a structure in Figs. 8, 11, 12A-12C and 22 comprising: a first semiconductor element (dummy chip 24’) including a cavity (opening 26) extending into the first semiconductor element from a first side (bottom surface of dummy chip 24’) (see Figs. 8, 11, 12A and [0017], [0026], [0027]); a second semiconductor element (interposer die 110’) directly bonded to the first side of the first semiconductor element without an intervening adhesive along a bond interface (bonding between bond pads 132 and 134) (see Figs. 11, 12A and [0028], [0030-0032]), the second semiconductor element enclosing the cavity of the first semiconductor element (enclosing the opening 26) (see Figs. 12A-12C and [0030-0031]); and a conductive via (one of TSV 116 directly below one of the solder bump 119 for connecting to die 146) extending through the second semiconductor element, the conductive via disposed 
Chen fails to disclose the oxides of the first and second bonding layers comprise silicon oxide. 
Chapelon discloses a structure in Figs. 1-4 comprising a first semiconductor element (first integrated circuit CI1) and a second semiconductor element (second integrated circuit CI2) (see Fig. 4 and [0024-0025]); a first bonding layer (silicon dioxide OX1) at a first surface of the first semiconductor element (see Figs. 1, 4 and [0027]); and a second bonding layer (silicon dioxide OX2) at a second surface of the second semiconductor element (see Figs 1, 4 and [0028]), the first and second bonding layers directly bonded to one another without an intervening adhesive (bonding together by layers OX1 and OX2 at peripheral parts PP1 and PP2), wherein the first and second bonding layers comprise silicon oxide (see Figs. 2-4 and [0038-0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the silicon oxide material of the first and second bonding layer of Chapelon (OX1 and OX2) into the structure of Chen for making the first and second bonding layer (bond pads 132 and 134) because Chen discloses the direct bonding method can be manufactured by oxide to oxide bonding (see [0031]) 
Regarding claim 25, the combination of Chen and Chapelon discloses the structure of Claim 5, further comprising a die (top die 18) mounted to the second semiconductor element within the cavity (see Chen, Figs. 11, 12A and [0017], [0030], [0032]).
Regarding claim 11, Chen discloses a structure in Figs. 8, 11, 12A-12C and 22 comprising: a silicon cap (dummy chip 24’) including a cavity (opening 26) having a first oxide (bond pad 132 formed of oxide) (see Figs. 8, 11, 12A and [0017], [0026], [0027], [0031]); a semiconductor substrate (interposer die 110’) having a second oxide (bond pad 134 formed of oxide), the first and second oxide bonding layers directly bonded without an intervening adhesive along a bond interface (oxide to oxide bonding by bond pads 132 and 134) (see Figs. 11, 12A and [0028], [0030-0032]); and a conductive via (one of TSV 116 directly below one of the solder bump 119 for connecting to die 146) extending through the second semiconductor element, the conductive via disposed laterally offset from the bond interface and within a lateral footprint of the cavity (see Fig. 11, 12A-12C, 22 and [0028], [0032], [0036]).
Chen fails to disclose the oxides of the first and second bonding layers comprise silicon oxide. 
Chapelon discloses a structure in Figs. 1-4 comprising a first semiconductor element (first integrated circuit CI1) and a second semiconductor element (second integrated circuit CI2) (see Fig. 4 and [0024-0025]); a first bonding layer (silicon dioxide 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the silicon oxide material of the first and second bonding layer of Chapelon (OX1 and OX2) into the structure of Chen for making the first and second bonding layer (bond pads 132 and 134) because Chen discloses the direct bonding method can be manufactured by oxide to oxide bonding (see [0031]) and silicon oxide would be excellent choice of material for low cost manufacturing through thermal oxidation of the substrate and still would create continuous (see Chapelon and [0013]) and strong bonding at the interface.  
Regarding claim 14, the combination of Chen and Chapelon discloses the structure of Claim 11, comprising a die (top die 18) disposed within the cavity (see Chen, Figs. 11, 12A and [0017], [0030], [0032]).
Regarding claim 15.
Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2011/0215470 A1), hereinafter as hereinafter as Chen, as applied to claim 2 and 21 above and further in view of Oganesian et al. (Pub. No.: US 2012/0020026 A1), hereinafter as Oganesian.
Regarding claim 9, Chen discloses the structure of claim 2, but fails to disclose wherein the first semiconductor element includes circuitry.
Oganesian discloses a structure comprising a first semiconductor element (microelectronic unit 610b) including a cavity (recess 640) and a second semiconductor element (microelectronic unit 610a) bonded to the first semiconductor element and wherein the first semiconductor element includes circuitry (conductive vias 60 and conductive contact 63) (see Figs. 1 and 10 and [0094], [0135]).
The circuitry (conductive vias 60 and conductive contact 63) of Oganesian being incorporated into dummy die 24’ of Chen arriving at the claimed structure as recited in claim 9. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the circuitry of Oganesian into the structure of Chen because the modified structure would provide an advantage for manufacturing a stacked assemblies and reducing the size of the packages (see Oganesian and [0078]).
Regarding claim 27, Chen discloses the structure of claim 21, but fails to disclose wherein the first semiconductor element includes circuitry.
Oganesian discloses a structure comprising a first semiconductor element (microelectronic unit 610b) including a cavity (recess 640) and a second semiconductor element (microelectronic unit 610a) bonded to the first semiconductor element and 
The circuitry (conductive vias 60 and conductive contact 63) of Oganesian being incorporated into dummy die 24’ of Chen arriving at the claimed structure as recited in claim 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the circuitry of Oganesian into the structure of Chen because the modified structure would provide an advantage for manufacturing a stacked assemblies and reducing the size of the packages (see Oganesian and [0078]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2011/0215470 A1), hereinafter as hereinafter as Chen and further in view of Chapelon et al. (Pub. No.: US 2014/0361413 A1), as applied to 11 above and further in view of Oganesian et al. (Pub. No.: US 2012/0020026 A1), hereinafter as Oganesian.
Regarding claim 12, the combination of Chen and Chapelon discloses the structure of claim 11, but fails to disclose wherein the first semiconductor element includes circuitry.
Oganesian discloses a structure comprising a first semiconductor element (microelectronic unit 610b) including a cavity (recess 640) and a second semiconductor element (microelectronic unit 610a) bonded to the first semiconductor element and wherein the first semiconductor element includes circuitry (conductive vias 60 and conductive contact 63) (see Figs. 1 and 10 and [0094], [0135]).
The circuitry (conductive vias 60 and conductive contact 63) of Oganesian being incorporated into dummy die 24’ of Chen arriving at the claimed structure as recited in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CUONG B NGUYEN/Primary Examiner, Art Unit 2818